PORTER, J.,
dissenting.—Appellee brought a foreclosure suit in Pima County against Peter and Martha E. Moore, alleging that appellants claimed an interest in the mortgaged premises. Appellants disclaimed any interest in one quarter section, but set up claim to the other quarter section by virtue of homestead under the laws of the' United States, and also claimed two thirds of a certain ditch as appurtenant thereto.
The findings are that, at the time the Moores executed the mortgage, they were living on the land, and were the owners of the fixtures and improvements thereon, including a two-thirds interest in the Clanton Ditch, and were in possession of the same; that the said lands were government lands, and at the time were reserved from pre-emption and homestead entry,. *68being within the Texas and Pacific Railroad grant; that after-wards, on or about January 21, 1885, and prior to the restoration of said lands for settlement under the pre-emption and homestead laws, the Moores sold by quitclaim deed to the Thompsons all their right to the southeast -£ of section 35, and their two-thirds interest in the ditch, and gave immediate possession, and appellant J. E. Thompson with his family has resided upon the premises ever since; that on the 1st of May, 1885, the premises having been restored to the government for pre-emption and homestead settlement, J. E. Thompson made entry and received certificate thereof; that he duly qualified to make said entry. J. E. Thompson disclaimed J.1 interest in any part of the land. Attorney for appellee dismissed as to the Thompsons. Findings were also that J. E. Thompson claimed an interest in the ditch as appurtenant to the land. The judgment was that the action be dismissed as to the Thompsons, as they claim no title or interest by virtue of the deed from the Moores. By the judgment, all the interest of the Moores was ordered to be sold.
Plaintiff made application to the district court for a writ of assistance, and showed the sheriff’s deed to him on the foreclosure suit, and his demand for the premises, and refusal to deliver possession. By consent of parties, the complaint, answer, findings, and decree in the foreclosure suit were put in evidence on the hearing of the petition for the writ, and also the evidence of delivery of possession of southeast J of section 35 to J. E. Thompson. Appellee excepted to the evidence relating to subsequently acquired title as immaterial- and incompetent. The court made an order granting the writ as prayed for, from which order the appeal is taken.
I do not deem it necessary to discuss the question raised in regard to the execution of the sheriff’s deed before the time of redemption had passed, or whether there was any right of redemption, or whether the decree of foreclosure was final and conclusive against appellant, and barred any proceeding thereunder. The Thompsons, it is true, were made parties to the foreclosure suit; but the decree dismissing the case as to them, they claiming no right, title, or interest by virtue of the deed from Moore and wife, at least puts the case in the same condition as though they never had been made parties. The *69dismissal is no adjudication of their rights as to their alleged paramount title. Through a writ of assistance upon affidavits and motion courts will not settle the legal or equitable rights of persons not parties to the foreclosure suit. As said in Terrell v. Allison, 21 Wall. 289: “But the writ of assistance can only issue against parties bound by the decree, which is only saying that the execution cannot exceed the decree which it enforces; and that the owner of the property mortgaged, which is directed to be sold, can only be bound when he has had notice of the proceedings of its sale, if he acquired his interest previous to their institution, it is too obvious to require either argument or authority. It is a rule old'as the law that no man shall be condemned in his rights of property, as well as in his rights of person, without his day in court; that is, without being duly cited to answer respecting them, and being heard and having opportunity of being heard thereon.”
If anything was determined in the foreclosure suit, it was in favor of appellant. Whatever may be subversive of his alleged rights must be settled by the proper action against him, or, if he so desire, he may commence an action to determine them. See, also, Enos v. Cook, 65 Cal. 175, 3 Pac. 632; Skinner v. Beatty, 16 Cal. 157; Burton v. Lies, 21 Cal. 88; Erisbie v. Fogarty, 34 Cal. 11; Daniels v. Henderson, 49 Cal. 247; Asher v. Cox, 2 Ariz. 71, 11 Pac. 44.
I therefore dissent from the majority of the court.